Citation Nr: 0729324	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension as 
secondary to service connected diabetes mellitus.

2. Entitlement to service connection for erectile dysfunction 
as secondary to service connected diabetes mellitus.

3. Entitlement to rating in excess of 10 percent for 
peripheral neuritis of the left lower extremity.

4. Entitlement to rating in excess of 10 percent for 
peripheral neuritis of the right lower extremity


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2003 and July 2004 rating decisions.

At his hearing and in a signed statement dated in June 2007, 
the veteran withdrew his appeal for entitlement to service 
connection for residuals of a lower back injury; and, as 
such, this issue is no longer before the Board.


FINDINGS OF FACT

1. The medical evidence shows that the veteran had 
hypertension several years before he developed diabetes 
mellitus.

2.  The medical evidence fails to show that the veteran's 
diabetes mellitus aggravated his hypertension.

3. The medical evidence shows that the veteran had erectile 
dysfunction many years before he developed diabetes mellitus.

4.  The medical evidence fails to show that the veteran's 
diabetes mellitus aggravated his erectile dysfunction.

5.  The VA examiner in December 2004 opined that the veteran 
had moderately-severe peripheral neuropathy in both lower 
extremities.
 

CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension as 
secondary to the veteran's service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Criteria for service connection for erectile dysfunction 
as secondary to the veteran's service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Criteria for a 40 percent rating for peripheral 
neuropathy of the lower left extremity have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8520 (2006).

4.  Criteria for a 40 percent rating for peripheral 
neuropathy of the lower right extremity have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Hypertension 

The veteran testified that he was diagnosed with diabetes 
mellitus in 2001 and that prior to that time he had never 
received treatment for hypertension.  He indicated that 
hypertension and diabetes mellitus were diagnosed at close to 
the same time (and certainly within the same year); and that 
it took about three years to get his blood pressure under 
control.

VA treatment records reveal treatment of elevated blood 
pressure and hypertension for a number of years.  In December 
2000, the veteran was noted to have a history of hypertension 
and it was noted that he had been off his medication for 3-4 
months since running out.  In February 2001, the veteran 
presented for treatment complaining that his blood pressure 
was too high, and it was noted that the veteran had 
hypertension that was not well-controlled.  In May and 
December 2001, the veteran was again noted to have 
hypertension.  

In December 2002, the veteran underwent a VA examination for 
his diabetes mellitus at which the examiner indicated that 
four years earlier, prior to the diagnosis of diabetes, the 
veteran had been put on treatment for high blood pressure and 
he had remained on blood pressure medication since then.  The 
examiner opined that the veteran's hypertension was not 
secondary to his diabetes as it preceded the diagnosis of 
diabetes by three and a half years.

In April 2004, the veteran underwent a second VA examination 
at which the examiner opined that he did not consider the 
veteran's hypertension to be secondary to his diabetes. 
 
In December 2004, the veteran underwent another VA 
examination for his diabetes mellitus at which his claims 
file was not available.  The examiner indicated that the 
veteran had reported to VA in February 2002 at which time he 
had been receiving medication for hypertension from an 
outside physician, and the veteran was found to have greatly 
elevated sugar which was diagnosed as diabetes mellitus.  The 
examiner diagnosed the veteran with hypertension which he 
indicated was probably due to insulin resistance and 
etiologically related to the diabetes mellitus, which he also 
indicated was the opinion of another VA physician.  However, 
it is important to note that this other VA physician did not 
sign or endorse the December 2004 examiner's report, and this 
other physician was in fact the author of the VA examinations 
in December 2002 and April 2004 which concluded that the 
veteran's hypertension was not etiologically related to the 
veteran's diabetes mellitus.  Furthermore, this examiner did 
not have the benefit of reviewing the veteran's claims file 
which showed that his hypertension was diagnosed several 
years before his diabetes.

The veteran underwent another VA examination in June 2005 to 
consider the question of whether his hypertension was caused 
by his service-connected diabetes mellitus.  The examiner 
indicated that from a review of the claims file, the 
veteran's diabetes mellitus was first diagnosed in February 
2002, while his hypertension was treated beginning in 1998, 
and a progress note in 2000 referred to a history of 
hypertension, which the examiner explained indicated meant 
that hypertension was already an established diagnosis at the 
time diabetes was diagnosed.  The examiner stated that from a 
review of the old progress notes it was clear that the 
veteran's hypertension greatly pre-dated the onset of 
diabetes mellitus, and the examiner concluded that 
hypertension could not be considered secondary to the 
veteran's diabetes.  The examiner also indicated that he 
found no evidence to suggest that the veteran's diabetes 
mellitus had made his hypertension worse.

A review of the treatment records confirms what was related 
by the examiner in June 2005.

As such, three separate opinions have concluded that the 
veteran's hypertension was not caused by his diabetes 
mellitus, and only one opinion has found a link between the 
two.  Additionally, the one opinion that did find the link 
did not have the benefit of reviewing the veteran's claims 
file which showed that hypertension had been diagnosed years 
before diabetes was diagnosed.  Furthermore, a VA 
examination, conducted to specifically address the question 
of whether the two were related, concluded that not only did 
the veteran's diabetes not cause his hypertension, but that 
it did not aggravate it either.  

While the veteran believes that his diabetes mellitus caused 
his hypertension, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his hypertension and his diabetes mellitus. 

As such, the preponderance of evidence is against a finding 
that the veteran's hypertension was caused by his diabetes 
mellitus, and therefore reasonable doubt cannot be resolved 
in the veteran's favor.  Accordingly, the veteran's claim is 
denied.

Erectile dysfunction

The veteran testified that he was diagnosed with diabetes 
mellitus in 2001 and that prior to that time he had never 
received treatment for erectile dysfunction.  He indicated 
that erectile dysfunction and diabetes mellitus were 
diagnosed at close to the same time (and certainly within the 
same year).  

VA treatment records reveal treatment of erectile dysfunction 
for a number of years prior to the veteran being diagnosed 
with diabetes mellitus.  For example, a March 1995 treatment 
record notes that the veteran was referred from the GU clinic 
for an evaluation of erectile dysfunction which the GU clinic 
assessed as "probably psychogenic."

In December 2002, the veteran underwent a VA examination for 
his diabetes mellitus at which the examiner indicated that 
roughly 10 years previously, before developing either blood 
pressure abnormalities or diabetes, the veteran had developed 
erectile dysfunction which had persisted to the date of the 
examination.  The examiner opined that the veteran's erectile 
dysfunction was not secondary to either diabetes mellitus or 
hypertension since it preceded both. 

In an August 2003 progress note, the veteran indicated that 
he wanted to have it documented in his chart that he had 
erectile dysfunction which was caused by diabetes mellitus.  
However, while this was noted in the record, the doctor did 
not in any way endorse the veteran's assertion.

In December 2004, the veteran underwent a VA examination for 
his diabetes mellitus at which he indicated that he had 
erectile dysfunction of several years duration with an 
inability to obtain or maintain an erection sufficient for 
sexual intercourse.

The veteran underwent a VA examination in June 2005 to 
consider the question of whether his erectile dysfunction was 
caused by his service-connected diabetes mellitus.  The 
examiner stated that from a review of the old progress notes 
that the veteran's erectile dysfunction greatly pre-dated the 
onset of diabetes mellitus, and the examiner concluded that 
erectile dysfunction could not be considered secondary to the 
veteran's diabetes.  The examiner then opined that there was 
no evidence that the veteran's diabetes mellitus had made his 
erectile dysfunction worse.  A review of the treatment 
records confirms what was related by the examiner.

As such, both opinions that have addressed the question of 
whether the veteran's erectile dysfunction was caused by his 
diabetes have concluded that the veteran's diabetes did not 
cause his erectile dysfunction.  Additionally, one examiner 
opined that there is no evidence that the veteran's diabetes 
mellitus has made his erectile dysfunction worse.  While the 
veteran believes that his diabetes caused his erectile 
dysfunction, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, at 494-495.  
As such, the veteran's opinion is insufficient to provide the 
requisite nexus between his erectile dysfunction and his 
diabetes mellitus. 

Therefore, the preponderance of evidence is against a finding 
that the veteran's erectile dysfunction was caused by, or 
aggravated by, his diabetes mellitus, and therefore 
reasonable doubt cannot be resolved in the veteran's favor.  
Accordingly, the veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran currently receives 10 percent ratings for 
peripheral neuropathy of each lower extremity under 38 C.F.R. 
§ 4.124a, DC 8520.  Under this DC, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; 
a 20 percent rating is assigned for moderate incomplete 
paralysis; a 40 percent rating is assigned for moderately 
severe incomplete paralysis; and a 60 percent rating is 
assigned for severe incomplete paralysis with marked muscular 
atrophy.

The veteran testified that at the time he was awarded the 10 
percent rating for his bilateral neuritis, he was able to get 
up and walk up to two miles a day, but that at the time of 
the hearing he could not even make it half a mile and had a 
hard time even standing up after watching television.  The 
veteran asserted that while the neuritis may have been mild 
at first, it had gotten worse.  The veteran stated that in 
response, his VA doctors had twice increased his medication 
for his legs.

The veteran's rating was initially granted based on a VA 
examination in December 2002 at which it was noted that the 
veteran had adequate, or nearly completely adequate, pulses 
in his left leg, but had some paresthesias in both legs, 
which the examiner explained meant he had diabetic peripheral 
neuropathy.  The examiner indicated that the peripheral 
neuropathy was very mild and was more prominent in the left 
lower extremity than on the right.

A September 2003 treatment record indicated that the veteran 
had deep tendon reflexes that were 1+/2 bilaterally.  His 
gait was within normal limits and the veteran ambulated 
without difficulty, although he had a decrease in sensation 
bilaterally.  The veteran was prescribed 300 mg of neurotin.

In March 2004, the veteran's gabapentin was increased to 600 
mg twice a day.

The veteran underwent a VA examination in April 2004.  The 
examiner indicated that the veteran was questionably 
cooperative, noting that it was difficult to obtain specific 
information from him.  The veteran indicated that he used to 
walk about 2 miles per day until roughly November 2003, when 
his leg pain started to prevent him from walking.  Straight 
leg raises were normal, but the veteran had diminished 
vibratory sensation and pain sensation in both lower 
extremities.  

A treatment record from July 2004 indicated that the veteran 
walked with the help of a cane.  An August 2004 treatment 
record revealed that the veteran's prescription of gabapentin 
was increased to 900 mg three times per day; the veteran 
complained of pain in his legs from the knees down; and it 
was noted that walking approximately 1/8 of a mile increased 
the veteran's leg pain.  The veteran also complained of some 
numbness in his left foot and leg.

In November 2004, the veteran's medication for his peripheral 
neuropathy was changed to 100 mg of tramadol three times per 
day and 400 mg of gabapentin three times per day.

In December 2004, the veteran underwent a VA examination at 
which his claims file was unavailable.  The veteran 
complained of numbness and tingling in both lower extremities 
below the knees, and indicated that his symptoms were 
aggravated by walking.  The examination of the veteran's 
lower extremities revealed a slight generalized weakness of 
the muscles of the lower legs and feet, but no evidence of 
paralysis.  The sensory examination showed a markedly 
decreased to absent light touch, pinprick position sensation, 
and vibratory sensation in the lower extremities below the 
knees.  The tendon reflexes were absent in the knees and 
ankles.  The examiner concluded that the veteran's peripheral 
neuropathy was moderately severe in the lower extremities.

Several days after his VA examination in December 2004, the 
veteran underwent EMG testing.  The veteran complained of 
pain in both lower extremities which was greater on the left, 
as well as tingling and numbness in the plantar surface of 
his feet for the past year with progressive worsening.  It 
was noted that the neurontin and tramadol helped with the 
numbness but not with the pain.  The veteran had decreased 
distal pulses and he had a decreased sensation to pinprick in 
the distal 1/3 of his lower extremities bilaterally.  The EMG 
study was abnormal and it was noted that the veteran had 
early sensory demyelinating polyneuropathy which was 
consistent with diabetes mellitus and peripheral neuropathy.  
The examiner indicated that the veteran had mild sensory 
polyneuropathy. 

While the examiner following the EMG found that the veteran's 
peripheral neuropathy was only mild, the examiner at the VA 
examination in December 2004 specifically found that the 
veteran's peripheral neuropathy was moderately severe.  This 
finding is supported by the many VA treatment records which 
show that the veteran's developed pain in his lower 
extremities after walking just 1/8 of a mile; as well as by 
the veteran's sworn testimony to the same effect. 

As such, resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran has moderately severe 
peripheral neuropathy in each lower extremity; and therefore 
a 40 percent rating is grated for each lower extremity.

A rating in excess of 40 percent is not warranted for either 
lower extremity, as there is no indication that the veteran's 
peripheral neuropathy is severe, and his treatment records 
fail to show atrophy in either lower extremity.



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in August 2003, January 2004, June 2006, which informed 
the veteran of all four elements required by the Pelegrini II 
Court as stated above with regard to each issue on appeal, as 
well as informing him how disability ratings and effective 
dates were calculated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by an 
October 2006 supplemental statement of the case following 
completion of the notice requirements.  

VA treatment records have been obtained; and the veteran was 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hypertension as secondary to service 
connected diabetes mellitus is denied.

Service connection for erectile dysfunction as secondary to 
service connected diabetes mellitus is denied.

A 40 percent rating for moderately severe peripheral neuritis 
of the left lower extremity is granted, subject to the laws 
and regulations governing the award of monetary benefits.

A 40 percent rating for moderately severe peripheral neuritis 
of the right lower extremity is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


